DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2004/0074069 Browne et al. (‘Browne hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1, 4 - 19 are allowed. 

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein the fixing actuator is in the fixed state when no voltage is applied, and, wherein the fixing actuator is in the non-fixed state as long as a voltage is applied.”   

The closest prior art is as cited were ‘Browne.  ‘Browne does not teach the fixing actuator is in a fixed state when no voltage is applied and wherein the fixing actuator is also in a non-fixed state when voltage is applied.  This condition in PLC logic is called “normally closed.”  ‘Browne does not teach this condition. Applicant’s arguments 07/01/2022 Pg 5 – 6 are persuasive.  Claims 4 - 19, are also allowed because they are dependent on claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
07/12/2022